DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant asserts that Nakagawa does not disclose that “a bandwidth of the first frequency band is a sweep bandwidth of the radio signal” and Nakagawa does not disclose that “one of the N frequency bands partially overlaps at least one of the other N-1 frequency bands of the N frequency bands, and an absolute value of a difference between lowest frequencies of any two of the frequency bands is not less than a first threshold F.” The examiner respectfully disagrees. The radio signal transmitted by the radar unit in the frequency band selected for transmission (see [0039]-[0043], [0051], [0054]-[0056]), and thus making the bandwidth frequency band the frequency sweep bandwidth of the radio signal, per the applicant’s definition in the specification (see [0088] of the applicant’s specification). In the case, for the radio signal transmitted in the frequency band 77-79 GHz or 79-81 GHz the bandwidth of the frequency band is the frequency sweep bandwidth of the radio signal transmitted on the frequency channel. In response to applicant’s arguments that while Nakagawa discloses setting a first frequency band to 77-79 GHz and a second frequency band to a 79-81 GHz, Nakagawa explicitly states that the are explicitly separated from each other, and therefore Nakagawa first channel 201 does not overlap with frequency band of Nakagawa’s second channel, the examiner notes . 
In response to applicant’s argument that Nakagawa does not teach an absolute value of a difference between the lowest frequencies of any two of the N frequency bands is not less than a first Threshold F, the examiner maintains that since F is not specified in claim 1, F does can be any arbitrary value. For two frequency bands of 77-79 GHz and 79-81 GHz disclosed by Nakagawa, the absolute value of the difference between the lowest frequencies can be a value that is “not less” than F because F is an unknown, arbitrary value. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9-11, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al 20150168546 (hereinafter Nakagawa).
Regarding claim 1, Nakagawa discloses a method implemented by a detection apparatus (300, see fig. 1, [0028] - [0030]), wherein the method comprises: 
determining a first frequency point of N frequency points, wherein N is a positive integer greater than 1 (selecting or using frequency channel 201 or 301, see figs. 1, 2, 5, and 12(A), [0039]-[0043], [0051], [0054]-[0056], [0116]); and 
transmitting a radio signal in a first frequency band of N frequency bands, wherein the first frequency point is in the first frequency band, wherein a bandwidth of the first frequency band is a frequency sweep bandwidth of the radio signal (see figs. 1, 2, 4, and 5, transmitting radar signal in the 77-79 GHz frequency band, see [0039]-[0043], [0051], [0054]-[0056]), and wherein either: 
one of the N frequency bands partially overlaps at least one of other N-1 frequency bands of the N frequency bands, and an absolute value of a difference between lowest frequencies of any two of the N frequency bands is not less than a first threshold (F) (77-79 GHz frequency band partially overlaps 79-81 GHz frequency band, and the absolute value of the difference between the lowest frequencies of the frequency bands is greater than or equal to, say, for example, 1 GHz (examiner notes 
the N frequency bands have at least one second frequency band that partially overlaps the first frequency band, and an absolute value of a difference between a lowest frequency of each of the at least one second frequency band and a lowest frequency of the first frequency band is not less than F.
Regarding claim 11, Nakagawa discloses an apparatus (300, see fig. 1, [0028]-[0030]) comprising: 
a memory configured to store program instructions (inherent feature in apparatus 300, see fig. 4, [0041]-[0044]); and 
a processor coupled to the memory, wherein the program instructions cause the processor (see figs. 1 and 4, [0041]-[0044]) to be configured to: 
determine a first frequency point of N frequency points, wherein N is a positive integer greater than 1 (selecting or using frequency channel 201 or 301, see figs. 1, 2, 5, and 12(A), [0039]-[0043], [0051], [0054]-[0056], [0116]); and 
transmit a radio signal in a first frequency band of N frequency bands, wherein the first frequency point is in the first frequency band, wherein a bandwidth of the first frequency band is a frequency sweep bandwidth of the radio signal (see figs. 1, 2, 4, and 5, transmitting radar signal in the 77-79 GHz frequency band, see [0039]-[0043], [0051], [0054]-[0056]), and wherein either: 
one of the N frequency bands partially overlaps at least one of other N-1 frequency bands of the N frequency bands, and an absolute value of a difference between lowest 
the N frequency bands have at least one second frequency band that partially overlaps the first frequency band, and an absolute value of a difference between a lowest frequency of each of the at least one second frequency band and a lowest frequency of the first frequency band is not less than F.
	Regarding claim 20, Nakagawa discloses a vehicle comprising:
an apparatus (see fig. 6, [0069]-[0072]) comprising:
a memory configured to store instructions (inherent feature in apparatus 300, see fig. 4, [0041]-[0044]); and 
a processor coupled to the memory (see figs. 1 and 4, [0041]-[0044]) and configured to execute the instructions to cause the apparatus to be configured to: 
determine a first frequency point of N frequency points, wherein N is a positive integer greater than 1 (selecting or using frequency channel 201 or 301, see figs. 1, 2, 5, and 12(A), [0039]-[0043], [0051], [0054]-[0056], [0116]); and 
transmit a radio signal in a first frequency band of N frequency bands, wherein the first frequency point is in the first frequency band, wherein a bandwidth of the first frequency band is a frequency sweep bandwidth of the radio signal (see figs. 1, 2, 4, and 5, 
one of the N frequency bands partially overlaps at least one of other N-1 frequency bands of the N frequency bands, and an absolute value of a difference between lowest frequencies of any two frequency bands of the N frequency bands is not less than a first threshold (F) (77-79 GHz frequency band partially overlaps 79-81 GHz frequency band, and the absolute value of the difference between the lowest frequencies of the frequency bands is greater than or equal to, say, for example, 1 GHz (examiner notes that no specific threshold value is given. F does not designate a threshold value, therefore F the examiner interprets F as being any positive value), see figs. 1-2, [0039]-[0040], [0051], [0055]); or 
the N frequency bands have at least one second frequency band that partially overlaps the first frequency band, and an absolute value of a difference between a lowest frequency of each of the at least one second frequency band and a lowest frequency of the first frequency band is not less than F.
	Regarding claims 5 and 15 as applied to claims 1 and 11, Nakagawa further discloses wherein the radio signal is transmitted in the first frequency band of the N frequency bands by a first radar of the detection apparatus (see figs. 1, 2, 4, and 5, transmitting radar signal in the 77-79 GHz frequency band, see [0039]-[0043], [0051], [0054]-[0056]), and wherein either: 
an absolute value of a difference between a lowest frequency of one of the N frequency bands other than the first frequency band and the lowest frequency of the first frequency band is a positive integer multiple of F (77-79 GHz frequency band partially overlaps 79-
the N frequency bands have at least one third frequency band used by a second radar of the detection apparatus, the second radar is of a different type and has a different maximum ranging distance than the first radar, and an absolute value of a difference between a lowest frequency of each of the at least one third frequency band and the lowest frequency of the first frequency band is an integer multiple of a second threshold (F’) that is not equal to F.
	Regarding claims 6 and 16 as applied to claims 1 and 11, Nakagawa further discloses wherein a transmission cycle of the radio signal is T, and wherein the method further comprises obtaining the first frequency based on F (see fig. 5, [0054]); and transmitting the radio signal in the first frequency band in a current transmission cycle (see fig. 5, [0054]).
	Regarding claim 7 as applied to claim 1, Nakagawa further discloses transmitting, in a previous transmission cycle or in a next transmission cycle, the radio signal in a frequency band other than the first frequency band in the N frequency bands, wherein an absolute value of a difference between a lowest frequency of the frequency band and the lowest frequency of the first frequency band is a positive integer multiple of F (see figs. 1, 2, 4, and 5, transmitting radar signal in the 77-79 GHz frequency band, see [0039]-[0043], [0051], [0054]-[0056]).
claim 17 as applied to claim 11, Nakagawa further discloses wherein the N frequency points are predefined (see figs. 1, 2, 5, and 12(A), [0039]-[0043], [0051], [0054]-[0056], [0116]).
	Regarding claim 9 as applied to claim 1, Nakagawa further discloses wherein Q frequency points in the N frequency points are distributed at an equal interval in a frequency domain, and wherein an absolute value of a frequency difference between two adjacent frequency points of the Q frequency points in the frequency domain is F (77-79 GHz frequency band partially overlaps 79-81 GHz frequency band, and the absolute value of the difference between the lowest frequencies of the frequency bands is greater than or equal to, say, for example, 1 GHz (examiner notes that no specific threshold value is given. F does not designate a threshold value, therefore F the examiner interprets F as being any positive value), see figs. 1-2, [0039]-[0040], [0051], [0055]).
	Regarding claims 10 and 19 as applied to claims 1 and 11, Nakagawa further discloses wherein a frequency of the first frequency point is a lowest frequency of the first frequency band, a highest frequency of the first frequency band, or a center frequency of the first frequency band (selecting or using frequency channel 201 or 301, see figs. 1, 2, 5, and 12(A), [0039]-[0043], [0051], [0054]-[0056], [0116]).
	Regarding claim 18 as applied to claim 11, Nakagawa further discloses wherein the N frequency points are distributed at an equal interval in a frequency domain, and wherein an absolute value of a frequency difference between two adjacent frequency points in the frequency domain is F (77-79 GHz frequency band partially overlaps 79-81 GHz frequency band, and the absolute value of the difference between the lowest 
	Regarding claim 21 as applied to claim 20, Nakagawa further discloses at least one radar used by the processor of the apparatus to transmit the radio signal from the vehicle, wherein F is greater than or equal to a frequency change range of the radio signal in a first time length (T1), and wherein a value of T1 is based on a time delay (T2) associated with a maximum detection distance of at the least one radar (77-79 GHz frequency band partially overlaps 79-81 GHz frequency band, and the absolute value of the difference between the lowest frequencies of the frequency bands is greater than or equal to, say, for example, 1 GHz (examiner notes that no specific threshold value is given. F does not designate a threshold value, therefore F the examiner interprets F as being any positive value), see figs. 1-2, [0039]-[0040], [0051], [0055]).
	Regarding claims 22 and 23 as applied to claims 1 and 11, Nakagawa further discloses wherein the lowest frequencies of the N frequency bands are distributed at an equal interval in a frequency domain (figs. 1-2, 5, 12(A), [0039]-[0040], [0051], [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al 20150168546 (hereinafter Nakagawa) in view of Lin 20190056476.
claim 8 applied to claim 1, Nakagawa discloses the claimed invention except selecting a candidate frequency band from the N frequency bands; and switching from the first frequency band to the candidate frequency band in response to detecting interference on the first frequency band. In the same field of endeavor, Lin discloses selecting a candidate frequency band from the N frequency bands; and switching from the first frequency band to the candidate frequency band in response to detecting interference on a first frequency band (monitoring sub-bands, and in response to detecting interference on a sub-band during normal radar operation, the radar performs frequency switching to another candidate sub-band, see [0005], [0029], [0031], [0044], [0055], [0066]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin with the system of Nakagawa by switching between frequency bands when interference is detected in a frequency in which the radar unit is transmitting, for the benefit of enabling the radar transmitter from being jammed during operation.
Allowable Subject Matter
Claims 2, 3, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are objected to for the reasons indicated in the office action mailed July 20, 2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648